DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2017/035210, filed on 09/28/2017, which is entitled to and claims the benefit of priority of JP Patent App. Nos. 2016-194499, filed 09/30/2016, and 2017-157506, filed 08/17/2017, respectively. The preliminary amendment filed on 03/15/2019 is entered and acknowledged by the Examiner. 
3.	Applicant’s election of Group I, claims 1-10, 16  without traverse in the reply filed on 05/12/2021 is acknowledged.
4.	Claims 1-10, 16, 25-30 are pending. Claims 1-10, 16 are under examination on the merits. Claims 25-30 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statements submitted on 03/15/2019, 03/03/2020, and 11/20/2020 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
6.	The drawings are received on 03/15/2019. These drawings are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 03/15/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 recites the term “

    PNG
    media_image1.png
    138
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    158
    552
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    132
    545
    media_image4.png
    Greyscale
”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 

10.	Claim 16 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites the term “(with the proviso that the compound (b) is excluded)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”). 

Regarding claim 1: “105 discloses a photochromic lens in which a transmittance at 23°C after irradiation using a xenon lamp at an illuminance of 50,000 lux for 15 minutes satisfies the following conditions; (1)  a transmittance at 550 nm is 25% or less, (2) a transmittance a at 550 nm is larger than a minimum transmittance b between 575 nm and 600 nm, and a difference between the transmittance a and the transmittance b is 5% or more, (3)    there are one or more points of inflection in a transmittance curve from 550 nm to 600 nm (Page 5, [0051], Fig. 3). 

Regarding claim 8: “105 discloses a photochromic lens, further comprising: polyallyl carbonate such as CR39 (Page 5, [0051]).  

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) as applied to claim 1 above, and further in view of  Berry et al. (US Pub. No. 2006/0228558 A1, hereinafter “”558”)  or Hui Yu (US Pub. No. 2016/0077241 A1, hereinafter “”241”). 
Regarding claim 2: The disclosure of “105 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 does not expressly teach the photochromic lens, a luminous transmittance at the time of decoloration is 70% or more. 
However, “558 teaches an optical layered material with luminous transmittance at the time of decoloration is 70% or more (Page 2, [[0017], Table 1) with benefit of providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The resultant transparent layered material has excellent solvent, resistance and cleanability, is scratch resistant, and is transparent enough for use in interior applications in the aerospace industry (Page 1, [0004]; Page 1, [0007]). 
	Alternatively, “241 teaches a method for dyeing substrates or films to obtain tinted substrates or articles, for example tinted optical or  ophthalmic lenses (Page 1, [0001]). The method provides tinted substrates in a short time and achieves a higher tinting intensity with good uniformity (page 4, [0068]), wherein the method enables tinting substrates to be provided of  different luminous transmittance depending mainly on different tinting times and dye solutions of different dye concentration (Page 4, [0069]) with benefit of providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field (Page 1, [0001]).

In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “558 , and would have been motivated to do so with reasonable expectation that this would result in providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “241 , and would have been motivated to do so with reasonable expectation that this would result in providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field as suggested “241 (Page 1, [0001]).

15.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) as applied to claim 1 above, and further in view of Tamura et al. (US Pub. No. 2012/0188503 A1, hereinafter “”503”).
	
Regarding claims 3-5: The disclosure of “105 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 does not expressly teach comprising:
a tetraazaporphyrin compound represented by General Formula (1a).
	However, “503 teaches a lens made of an allyl diglycol carbonate resin (Page1, [0017]) containing tetraazaporphyrin compound  of chemical  formula 2 (Page 3, [0042]) a s a coloring agent can be a lens made of a resin provided with sufficiently exhibited properties of the tetraazaporphyrin compound as an organic coloring agent and a sufficient absorbance (same as transmittance) of the main absorption peak of visible light spectral transmittance in a wavelength range of 565 nm to 605 nm (Page 3, [0045]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary . 

16.	Claims 6-8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2017/0002176 A1, hereinafter “”176”).

Regarding claims 6-8,16: The disclosure of “105 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 does not expressly teach the photochromic lens further comprising: a photochromic dye represented by General Formula (a) or General Formula (b), wherein PC and PC' each represent any one of General Formulas (c) to (f), and  poly(thio)urethane, wherein the poly(thio)urethane contains a structural unit derived from a polyisocyanate compound (a), a structural unit derived from a polyol compound (b) having a number average molecular weight of 100 or more, and a structural unit derived from a bifunctional or higher functional active hydrogen compound (c) with the proviso that the compound (b) is excluded. 
	However, “176 teaches a polymerizable composition for optical materials (Page 1, [0021]) includes a polyisocyanate compound (A) (Page 1, [0022]), a polyol compound (B) represented by the General Formula (1) having a number average molecular weight of 100 or more (Page 1, [0023]), a di- or higher functional active hydrogen compound (C) (here, the 

In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include a photochromic dye represented by General Formula (a) or General Formula (b), wherein PC and PC' each represent any one of General Formulas (c) to (f), and  poly(thio)urethane, wherein the poly(thio)urethane contains a structural unit derived from a polyisocyanate compound (a), a structural unit derived from a polyol compound (b) having a number average molecular weight of 100 or more, and a structural unit derived from a bifunctional or higher functional active hydrogen compound (c) with the proviso that the compound (b) is excluded as taught by “176, and would have been motivated to do so with reasonable expectation that this would result in providing the polymerizable composition for optical materials, it is possible to obtain a polyurethane-based optical material or a polythiourethane-based optical material including a photochromic compound, which exhibits excellent photochromic property without causing deterioration in property of the photochromic compound, and is also excellent in physical properties such as mechanical strength as suggested by “176 (Page 4, [0099]). 

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2014/0198296 A1, hereinafter “”296”).

Regarding claims 8-9: The disclosure of “105 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 does not expressly teach the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv).  
	However, “296 teaches a photochromic lens for eye glasses (Page 1, [0001]), which is produced by polymerizing a polymerizable composition prepared by dissolving a  photochromic compound into a monomer mixture comprising a first radically polymerizable monomer represented by general formula (I) (Page 2, [0020]), a second radically polymerizable monomer represented by general formula (II) (Page 2, [Page 2, [0020]) and divinylbenzene that has a purity of 50% or more and contains a divinylbenzene component and an ethylvinylbenzene component at a total content of 90% or more (Page 2, [0020]-[0021]) with benefit of providing 
a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced. (Page 1, [0018]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv) as taught by “296, and would have been motivated to do so with reasonable expectation that this would result in providing a photochromic lens for eye glasses, which has a high refractive index and excellent light-. 

18.	Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) as applied to claim 1 above, and further in view of Kumar et al.  (US Pat. No. 5,658,500, hereinafter “”500”).

Regarding claims 8,10: The disclosure of “105 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 does not expressly teach the photochromic lens contains a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate, and wherein the mixture contains a structural unit (a) derived from an allyl carbonate compound (A) which is represented by General Formula (11) and contains two or more allyloxycarbonyl groups, and a structural unit (b) derived from a (meth)acrylate compound (B) which is represented by General Formula (12) and contains two or more (meth)acryl groups, and
the structural unit (a) is contained in an amount of 5% by weight to 30% by weight and the structural unit (b) is contained in an amount of 70% by weight to 95% by weight, with respect to a total of 100% by weight of the structural unit (a) and the structural unit (b).  
However, “500 teaches the photochromic lens contains a mixture comprised of the polyallyl carbonate such as CR-39 and the poly(meth)acrylate such as Plexiglas (Col. 15, lines 54-67 to Col. 16, lines 24) with benefit of providing transparent copolymers and blends of transparent polymers which are suitable as host materials (Col. 15, lines 53-54)
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate as taught by “500, and would have been motivated to do so with reasonable expectation that this would result in providing 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of (A) and (B), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.


Examiner Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/22/2021